People ex rel. Smith v Warden, Anna M. Kross Ctr. (2015 NY Slip Op 06834)





People ex rel. Smith v Warden, Anna M. Kross Ctr.


2015 NY Slip Op 06834


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2015-07727

[*1]The People of the State of New York, ex rel. Jatiek Smith, petitioner,
vWarden, Anna M. Kross Center, respondent.


Jatiek Smith, East Elmhurst, N.Y., petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application for bail reduction upon Richmond County Indictment No. 110/14, and to release the petitioner on his own recognizance.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Druger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
MASTRO, J.P., LEVENTHAL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court